                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE

  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )      No. 2:19-CR-046
                                                    )
  ELIZABETH L. BOYCE                                )

                                         ORDER

         By judgment entered March 19, 2020, this Court sentenced the defendant to a term

  of imprisonment of 135 months. The defendant is presently housed at FCI Aliceville with

  a projected release date of March 19, 2029.                    See Bureau of Prisons,

  https://www.bop.gov/inmateloc/ (last visited Apr. 28, 2021).

         Now before the Court is the defendant’s pro se “Motion for Hardship Credit for

  Hard Time Served.” [Doc. 71]. In that form motion, the defendant asserts that her prison

  has been on “lock-down status” since March 30, 2020, and she asks this Court to award

  her “two days of credit for one day served” during that period. The defendant cites no

  statutory authority by which this Court could grant such relief.

         “[T]he court may modify an imposed term of imprisonment to the extent otherwise

  expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.”

  18 U.S.C. § 3582(c)(1)(B). “[T]wo statutory provisions permit such a modification: 28

  U.S.C. §§ 2106 and 2255, both of which are plainly inapplicable here.” United States v.

  Zabawa, 134 F. App’x 60, 67 (6th Cir. 2005).




Case 2:19-cr-00046-RLJ-CRW Document 72 Filed 04/30/21 Page 1 of 3 PageID #: 398
         Section 3582(c) of Title 18 also provides three avenues for sentence reduction.

  Section 3582(c)(1) allows district courts to reduce a sentence based on a defendant’s age

  or upon a showing of “extraordinary and compelling reasons,” but only after a movant

  has exhausted her administrative remedies. The instant defendant makes no reference to

  § 3582(c)(1) nor has she provided documentation of her exhaustion of administrative

  remedies.

         Section 3582(c)(2) authorizes a sentence reduction for “a defendant who has been

  sentenced to a term of imprisonment based on a sentencing range that has subsequently

  been lowered by the Sentencing Commission[.]” The present defendant does not argue

  that her guideline range has been lowered.

         Rule 35 is also inapplicable to the present motion, as that rule authorizes correction

  or reduction of sentence only: (1) upon a substantial assistance motion filed by the

  government; or (2) to “correct a sentence that resulted from arithmetical, technical, or

  other clear error” if done within 14 days after sentencing. See Fed. R. Crim. P. 35. The

  motion now before the Court is not brought by the government for substantial assistance,

  and Rule 35(a)’s 14-day window has long closed. Further, no “arithmetical, technical, or

  other clear error” has been cited in this case.

         Beyond the 14-day period set by Rule 35(a), “the court has jurisdiction to amend

  the sentence only in conformity with Rule 36.” United States v. Robinson, 368 F.3d 653,

  656 (6th Cir. 2004). Rule 36 allows courts to correct a “clerical error” or “an error in the

  record arising from oversight or omission.” See Fed. R. Crim. P. 36. Rule 36 is available

                                                2

Case 2:19-cr-00046-RLJ-CRW Document 72 Filed 04/30/21 Page 2 of 3 PageID #: 399
  only to correct clerical errors, not to cure “unexpressed sentencing expectations.”

  Robinson, 368 F.3d at 656-57. Again, no such error is cited by the defendant, and the

  Court is aware of none.

         Ultimately, the defendant raises arguments pertaining to her conditions of

  confinement. Such claims might be cognizable, see, e.g., Estelle v. Gamble, 429 U.S. 97

  (1976), but they should be presented in a civil lawsuit in the prisoner’s district of

  confinement after the exhaustion of administrative remedies. See 42 U.S.C. § 1997e(a).

  Again, there is no evidence that this defendant has exhausted her administrative remedies,

  nor is she incarcerated in this judicial district.

         The Court sympathizes with the concerns cited in the defendant’s motion but, as

  explained herein, is without authority to grant the requested relief. The defendant’s

  motion [doc. 71] must therefore be DENIED.

                 IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                                  3

Case 2:19-cr-00046-RLJ-CRW Document 72 Filed 04/30/21 Page 3 of 3 PageID #: 400
